[LOGO] Alternative Strategies Mutual Fund Class A Shares Class I Shares Prospectus October 14, 2008 , as supplemented October 24, 2008 The Securities and Exchange Commission (“SEC”) has not approved or disapproved of these securities or determined if this Prospectus is truthful or complete.Any representation to the contrary is a criminal offense. Alternative Strategies Mutual Fund series of Trust for Professional Managers (the “Trust”) TABLE OF CONTENTS OVERVIEW: THE MANAGER OF MANAGERS APPROACH 3 INVESTMENT OBJECTIVE 3 PRINCIPAL INVESTMENT STRATEGIES 3 PRINCIPAL RISKS OF INVESTING IN THE FUND 5 PERFORMANCE 9 FEES AND EXPENSES 9 MORE ABOUT THE FUND 10 PORTFOLIO HOLDINGS INFORMATION 11 MANAGEMENT OF THE FUND 12 THE ADVISER 12 THE SUB-ADVISERS 12 PORTFOLIO MANAGERS 13 SHAREHOLDER INFORMATION 14 CHOOSING A SHARE CLASS 14 MORE ABOUT CLASS A SHARES 15 REDUCING YOUR SALES CHARGE 15 SHARE PRICE 17 HOW TO PURCHASE SHARES 18 HOW TO REDEEM SHARES 20 REDEMPTION FEE 23 TOOLS TO COMBAT FREQUENT TRANSACTIONS 23 OTHER FUND POLICIES 24 12B-1 FEES 25 DISTRIBUTIONS AND TAXES 25 DISTRIBUTIONS 25 TAX CONSEQUENCES 25 FINANCIAL HIGHLIGHTS 26 Ascentia Capital Partners, LLC (the “Adviser”), is the investment adviser for the
